Citation Nr: 0416613	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic strain, 
left knee, claimed as pain and arthritis left leg.  

2.  Entitlement to service connection for degenerative 
arthritis, right knee, claimed as right leg pain and 
arthritis.  

3.  Entitlement to service connection for scar, residual 
shrapnel wound, left lower extremity.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia patella, right.  

5.  Entitlement to an initial compensable evaluation for scar 
residual, right patella.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  

As the disability rating assigned for scar residual right 
patella is an initial rating, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999) is for application.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim for an increased rating, what specific 
evidence, if any, he is expected to obtain and submit, what 
specific evidence will be retrieved by VA, and that he should 
provide any evidence in his possession that pertains to the 
claim.  Although the statement of the case mentions the VCAA 
and VA's duty to assist the appellant in obtaining relevant 
evidence, it is clear that the duty to notify has not been 
met in this case.  The United States Court of Appeals for 
Veterans Claims has been very specific in requiring explicit 
notice to a claimant concerning the provisions of the VCAA.  
To protect the appellant's due process rights, further notice 
is required.  This is not a defect that the Board has the 
authority to correct.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that 
the appellant is expected to provide, 
and (d) any evidence in the 
appellant's possession that pertains 
to the claim that he is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002); 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.    

2.	Following completion of the above, the 
RO should review the evidence and 
readjudicate the veteran's claim, as 
appropriate.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




